Case 7:20-mj-00093 Document 1 Filed on 01/15/20 in TXSD Page 1 of 2

AO 91 (Rev. 08/09) Criminal Complaint

United States Distric} Court

UNITED STATES DISTRICT COURT Souther DR\ict of Taras
for the
ctr JAN 4.5 2020

Southern District of Texas

 

 

United States of America ) | David J. Bradley, Clerk
oe Va. )
-- Sergio Garcia Af - -
_ YOB: 1967, COC: MEX case No. AA -20-CO) 73-M.
)
, )
Defendant(s)
~ CRIMINAL COMPLAINT |

I, the complainant i in this case, state that the following is true to the best of ‘my knowledge and belief.

 

 

On or about the date(s) of January 13, 2020. _- -_inthe county of __-_-_Hidalgo in the
Southern District of ___ Texas , the defendant(s) violated: . ,
. Code Section Offense Description
8 United States Code § 554 . Did knowingly and willfully conspired to export or send from the United States,

any merchandise, article, or object, to wit: five AK47 kits and one M1919 Aé4 kit,
contrary to any law or regulation of the United States, or receives, conceals,
buys, sells, or in any manner facilitates the transportation, concealment, or sale
of such merchandise, article or object, prior to exportation, knowing the same to
be intended for exportation contrary to any law or regulation of the United
States.

This criminal complaint is based on these facts:

SEE ATTACHMENT "A"

v¥ Continued on the attached sheet. -

 

 

 
  

. z r F ,
/ ° GofePlainant’s signature

Gregory Connolly, HS! Special Agent
Printed name and title

Sworn to before me and signed in my presence.
a AEP 3
Date: - 1/43/2020" gS of ah eS
, , , Judge’s signature ,

City and state: “McAllen, Texas _. Peter E. Ormsby, U.S. Magistrate Judge -

' Printed name and title
 

Case 7:20-mj-00093 Document 1 Filed on 01/15/20 in TXSD Page 2 of 2
: ATTACHMENTA |

On January 13, 2020, law enforcement snthorities detained Sergio GARCIA (hereinafter known
as GARCIA), who lacked status to be in the United States, in McAllen, Texas. At the time of
GARCIA’s detention, he was in’ possession of a 5 KAT kits and one M1919 A4 kit (“the
defense articles”), all of which were subsequently seized. - . | |
. Subsequently, at the McAllen Homeland Security Investigations (“HSI”) office, GARCIA -
“waived his Miranda rights both verbally and in writing. During a post-Miranda interview,
-GARCIA admitted to picking up the AKA47 weapons kits, as well as the MI919 A4 kit so he
| could provide them ta another individual for illegal export from the United States into Mexico. :
GARCIA ‘stated he knew it was illegal to smuggle firearms and firearms parts into Mexico from
the United States and he did not have a license to do so. | GARCIA further stated he was going to
be paid $100 to do so for his role in the conspiracy. a |

. According’ to the U.S. Department of State, Office of Defense Trade Controls Compliance
(DTCC), the seized defense articles are determined to be defense articles described on the United ;
‘Slag Munitions List (USML) and regulated for export pursuant to the Arms Export Control Act |

(Title 22; ‘United States Code, 2778).

 
